ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_03_FR.txt. 47

DÉCLARATION COMMUNE
DE MM. GUILLAUME ET FLEISCHHAUER

[Texte original français]

Paragraphe 7 de l'article 79 du Règlement de la Cour — Exception de non-
lieu ayant un caractère exclusivement préliminaire.

Actions menées par le Royaume-Uni en vue d'obtenir la livraison des suspects
~~ Dernières conclusions au fond de la Libye dirigées contre ces actions —
Compétence de la Cour pour en connaître dans la seule mesure où les actions
critiquées seraient contraires à la convention de Montréal.

Nous pensons devoir faire la déclaration commune suivante concer-
nant l’arrêt rendu aujourd’hui même sur les exceptions préliminaires sou-
levées par le Royaume-Uni dans affaire concernant les questions d’inter-
prétation et d’application de la convention de Montréal de 1971 résultant
de Vincident aérien de Lockerbie.

I

Nous avons voté contre la décision figurant au point 3 du dispositif
d’après laquelle

«Pexception du Royaume-Uni, selon laquelle les résolutions 748
(1992) et 883 (1993) du Conseil de sécurité auraient privé les de-
mandes de la Libye de tout objet, n’a pas, dans les circonstances
de l’espèce, un caractère exclusivement préliminaire».

Nous estimons que cette décision est erronée et qu’elle crée un précédent
qui pourrait être dangereux, comme contraire à l’objet et au but de l’ar-
ticle 79 du Règlement de la Cour.

Cette décision est erronée pour les motifs développés ci-après.

La présente affaire porte sur la convention de Montréal. Le différend
entre les Parties est relatif à l’applicabilité de cette convention à l’incident
de Lockerbie et au respect des obligations résultant des dispositions de la
convention à la suite de l’incident. L’affaire ne porte pas sur les résolu-
tions du Conseil de sécurité 748 (1992) et 883 (1993) qui ont été adoptées
par le Conseil les 31 mars 1992 et 11 novembre 1993, respectivement,
c’est-à-dire après que la Libye eut présenté sa requête le 3 mars 1992. Les
conclusions au fond de la Libye, telles qu’elles figurent dans sa requête
et dans son mémoire, concernent l’applicabilité de la convention de
Montréal et le respect par les Parties de dispositions spécifiques de cet ins-
trument dans le traitement de l’incident de Lockerbie. S’il en était autre-
ment, la Cour n’aurait d’ailleurs pas compétence; en effet la seule base de
compétence en la matière est le paragraphe 1 de Particle 14 de la conven-

42
48 CONVENTION DE MONTREAL DE 1971 (DECL. COMMUNE)

tion de Montréal qui confére a la Cour compétence sur «tout différend
entre des Etats contractants concernant l'interprétation ou l’application»
de la convention.

Le Royaume-Uni, en tant que défendeur, soutient, a titre d’exception
préliminaire, «que les résolutions prises dans l’intervalle par le Conseil de
sécurité ont privé de tout objet les demandes de la Libye» (arrêt, par. 46).
Le but de cette exception est d’obtenir de la Cour le prononcé d’un non-
lieu. Une telle exception a un caractère exclusivement préliminaire. La
Cour aurait pu — et aurait dû — en décider ainsi; ce faisant, elle ne se
serait pas prononcée, même en partie, sur le fond des demandes de la
Libye.

En effet, si la Cour avait, en tout ou en partie, rejeté cette exception
préliminaire, elle aurait été amenée par la suite à se pencher au fond sur
les conclusions de la Libye dans la mesure où elle aurait écarté l’excep-
tion; elle les aurait examinées une à une dans les limites de sa compé-
tence. Le résultat de cet examen n’aurait en aucune manière été prédéter-
miné par l’examen préalable de l’exception du Royaume-Uni et par la
décision prise sur cet exception.

Si la Cour avait à l’inverse retenu l’exception soulevée par le Royaume-
Uni, elle en aurait effectivement fini avec l’affaire. Elle l’aurait fait cepen-
dant sans se prononcer au fond sur les conclusions présentées par
la Libye et sans en préjuger. La Cour aurait laissé la convention de
Montréal complètement de côté. Elle aurait fondé sa décision exclusive-
ment sur un nouvel élément, étranger à la convention de Montréal et sans
rapport avec cette convention, à savoir les résolutions du Conseil de sécu-
rité. En adoptant les résolutions 748 (1992) et 883 (1993) qui contiennent
des décisions prises en application du chapitre VII de la Charte, obliga-
toires en vertu de l’article 25, le Conseil de sécurité n’a pas pris position en
ce qui concerne la convention de Montréal; il ne s’est nullement prononcé
sur l’applicabilité de cette convention à l’incident de Lockerbie; il n’a pas
davantage décidé ou pris partie sur la question de savoir si les dispo-
sitions de la convention ont été respectées par les Parties. En réalité, le
Conseil, dans l’exercice de sa responsabilité principale du maintien de la
paix et de la sécurité internationales, a estimé nécessaire d’imposer cer-
taines obligations à la Libye. Conformément à l’article 103 de la Charte,
ces obligations l’emportent sur toutes autres obligations des Parties, que
ces derniéres obligations aient ou non été contestées entre les Parties
et qu’elles aient ou non été respectées. L’absence de relation entre les réso-
lutions du Conseil de sécurité et la position des Parties sous l'empire de la
convention de Montréal interdit de regarder exception du Royaume-
Uni comme une défense au fond; elle interdit aussi d’affirmer, comme le
fait la Cour, que l’exception «fait bien plus qu’«effleurer des sujets appar-
tenant au fond de l’affaire» (arrêt, par. 50) ou qu’«elle est «inextricable-
ment liée» à celui-ci» (ibid. ).

Pour ces motifs également, la décision prise au point 3 du dispositif de
l’arrêt semble contraire à la jurisprudence de la Cour relative à l’applica-
tion de l’article 79 du Règlement de la Cour dans sa version résultant de

43
49 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

la revision de 1972. Depuis lors et sauf dans un cas (affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’ Amérique), compétence et recevabilité, arrêt, C.LJ.
Recueil 1984, p. 392), la Cour à toujours statué sur les exceptions préli-
minaires dans la première phase de la procédure; elle a en effet penché
pour une interprétation restrictive de la notion d’exception «non exclu-
sivement préliminaire» en vue de parvenir, selon une procédure simple, à
une décision rapide sur les exceptions (ibid., fond, arrêt, C.IJ. Recueil
1986, p. 29 et suiv.).

L’arrét cherche a justifier la décision prise sous le point 3 en déclarant
qu’accueillir l’exception préliminaire du Royaume-Uni aurait signifié
prendre «une décision établissant que les droits revendiqués par la Libye
aux termes de la convention de Montréal sont incompatibles avec les
obligations découlant pour elle des résolutions du Conseil de sécurité»
(par. 50). Il ajoute qu’accueillir l’exception soulevée par le défendeur
aurait constitué une «décision faisant prévaloir ces obligations sur ces
droits par le jeu des articles 25 et 103 de la Charte» (ibid. ). Cela pourrait
être exact, mais est sans intérêt en ce qui concerne la décision à prendre
actuellement sur l'exception préliminaire du Royaume-Uni. En effet,
définir le sens et les effets des résolutions du Conseil de sécurité et com-
parer ces résolutions avec les demandes de la Libye présentées au titre de
la convention de Montréal n’implique en aucune manière prendre partie
sur les droits et obligations de la Libye en vertu de la convention.

La circonstance qu’accueillir l’exception préliminaire du Royaume-Uni
aurait mis un terme à l'affaire n’est pas davantage un argument à l’en-
contre du caractère exclusivement préliminaire de l'exception; mettre un
terme à une affaire est le but de toute exception préliminaire. Il en est
ainsi pour ce qui est des exceptions du type de celle traitée au point 3 du
dispositif. La Cour a dans le passé eu l’occasion de se pencher sur de
telles exceptions et les a examinées indépendamment du fond; elle a
même statué sur ces exceptions avant de s’interroger sur la compétence et
la recevabilité (affaires des Essais nucléaires ( Australie c. France), arrêt,
C.I.J. Recueil 1974, p. 259-272, et des Essais nucléaires (Nouvelle-Zélande
c. France), arrêt, CI.J. Recueil 1974, p. 457-478). A cet égard on doit
aussi noter que si le Conseil de sécurité abrogeait pour l’avenir les me-
sures prescrites par les résolutions 748 (1992) et 883 (1993) la position des
Parties sous l’empire de la convention resterait ce qu’elle est, inchangée.

La décision prise au point 3 du dispositif va enfin à l’encontre de l’objet
et du but de l’article 79 du Règlement de la Cour et crée un précédent
dangereux pour Vapplication future de cette disposition, pour les motifs
exposés ci-après. :

Lorsque la Cour a adopté en 1972 le texte qui devait devenir par la
suite l’article 79, elle l’a fait pour des raisons de simplification procédu-
rale et de bonne administration de la justice. La Cour et les parties étaient
invitées à éliminer les questions préliminaires de compétence et de rece-
vabilité de même que les autres exceptions préliminaires avant d'entamer
des procédures longues et coûteuses sur le fond de l’affaire. Naturelle-

44
50 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

ment, une disposition a dû être prévue pour les exceptions qui ne
possèdent pas, «dans les circonstances de l'affaire, un caractère exclusi-
vement préliminaire» (art. 79, par. 7). En vue de permettre à la Cour de
se prononcer à cet égard, elle «peut, le cas échéant, inviter les parties à
débattre tous points de fait et de droit, et à produire tous moyens de
preuve qui ont trait à la question» (art. 79, par. 6). Mais l'interprétation
donnée par la Cour à la notion d'exception «non exclusivement prélimi-
naire» dans la présente affaire est si large et si vague que la possibilité de
retenir une exception préliminaire en est singulièrement réduite. De ce
fait l’arrêt va à l’encontre des objectifs poursuivis par l’article 79, à savoir
la simplification des procédures et la bonne administration de la justice.

Il

Nous aimerions également déclarer que, bien qu'ayant voté en faveur
de la décision prise sous le point 1 du dispositif en ce qui concerne la
compétence de la Cour dans la présente affaire pour connaître des der-
nières conclusions présentées au fond par la Libye dans sa requête et dans
son mémoire, nous l’avons fait dans les conditions précisées ci-après.

Dans la version soumise à la Cour dans le mémoire de la Libye, ces
conclusions concernent une obligation juridique incombant, selon la
Libye, au Royaume-Uni

«de respecter le droit de la Libye à ce que [la convention de Mont-
réal] ne soit pas écartée par des moyens qui seraient au demeurant en
contradiction avec les principes de la Charte des Nations Unies et du
droit international général de caractère impératif qui prohibent l’uti-
lisation de Ia force et la violation de la souveraineté, de l'intégrité
territoriale, de Pégalité souveraine des Etats et de leur indépendance
politique» (arrêt, par. 34).

Nous reconnaissons qu’il existe un différend juridique entre les Parties
sur ce point. Toutefois, ce différend n’entre dans les prévisions du para-
graphe 1 de l'article 14 de la convention de Montréal et ne relève par
suite de la compétence de la Cour que si et dans la mesure où il est relatif à
l'interprétation et à l’application d’une ou de plusieurs dispositions de la
convention. Le différend n’entre pas dans les prévisions du paragraphe 1
de l’article 14 et dans la compétence de la Cour s’il est relatif à linter-
prétation et à l’application du paragraphe 4 de l’article 2 de la Charte des
Nations Unies. Cela est précisé au paragraphe 36 de l'arrêt, mais ne l’est
pas de manière aussi explicite dans le dispositif; c’est pourquoi nous sou-
haitons rendre notre position en la matière parfaitement claire.

(Signé) Gilbert GUILLAUME.
(Signé) Carl-August FLEISCHHAUER.

45
